Appeal by the People from an order of the County Court, Westchester County, dated December 8, 1975, which granted the branch of defendant’s motion which sought to dismiss the indictment for failure to accord him a speedy trial. Order affirmed. It is undisputed that more than six months elapsed between the time this prosecution was commenced, by indictment, and the time the People were ready for trial. Since there were no "exceptional circumstances” (see CPL 30.30, subd 4, par [g]), and no other circumstances which served to toll the statutory period, dismissal of the indictment was mandated (see CPL 30.30, subd 1, par [a]; 30.30, subd 4). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.